Citation Nr: 1221620	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  09-13 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James Alsup, Counsel

INTRODUCTION

The Veteran served on active military duty from March 1976 to March 1980.

This matter comes before the Board of Veterans Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  During the pendency of the Veteran's claim, the Veteran requested that his VA claim be transferred to the St. Petersburg, Florida, RO, which has jurisdiction of the claim.

The Veteran's November 2007 claims for service connection for tinnitus and hearing loss was denied in an April 2008 rating decision.  The Veteran's claims for service connection for a low back disorder and sleep apnea were denied in a July 2009 rating decision.  The Veteran disagreed and perfected an appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran's claims are before the Board on two separate rating decisions.  In the formal appeal VA Form 9 dated April 2009, the Veteran did not indicate that he wanted a hearing before the Board.  In the VA Form 9 dated February 2010, however, the Veteran indicated that he wished to have a hearing before a Board member at the local RO.  The claims folder was transmitted to the Board before a hearing was arranged.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a travel Board hearing at the St. Petersburg, Florida, RO and inform him in writing of the date, time and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


